Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/22 has been entered.
EXAMINER AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Keith Taboada on 04/25/22.
Claims:
a)  Claim 1:
-- A system for imaging a particle, comprising:
            a first imaging device comprising:
a lens; and
a digital detector; and
              a laser source configured to produce a first laser beam and a second laser beam, wherein the digital detector is configured to accumulate a metric of an intensity of an accumulated light that passes through the lens, the accumulated light is refracted from the particle, the accumulated light comprising light from the first laser beam passing through the lens and accumulated by the digital detector at a first time and comprising light from the second laser beam passing through the lens and accumulated by the digital detector at a second time occurring after the first time

b)  Claim 13:
-- A particle imaging system, comprising:
            a first imaging device including:
a lens; and 
a digital detector;
an encapsulating section including an inlet configured to receive particles and an outlet configured to allow particles to exit the encapsulating section; and
            a laser source configured to produce a first laser beam and a second laser beam, wherein the digital detector is configured to accumulate a metric of an intensity of an accumulated light that passes through the lens, the accumulated light is diffracted from the particle and contains light from the first laser beam passing through the lens and accumulated by the digital detector at a first time and contains light from the second laser beam passing through the lens and accumulated by the digital detector at a second time occurring after the first time

c)  Claim 18:
-- A method of determining particle size, comprising:
            producing a first laser beam and a second laser beam from a laser source; 
            separating the second laser beam from the first laser beam by a distance; and
            passing the first laser beam through an encapsulating section, the encapsulating section configured to allow a particle to flow therethrough;
accumulating, by a digital detector, a first metric of a first intensity of a first light that passes through a lens of an imaging device, the first light diffracted from a particle that passes through the first laser beam at a first time;
            accumulating, by the digital detector, a second metric of a second intensity of a second light that passes through the lens of the imaging device, the second light diffracted from the particle that passes through the second laser beam at a second time occurring after the first time, and wherein each of the first light and the second light pass through the lens; and
classifying a particle size based upon the first metric and the second metric.--

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 13 and 18. 
5.          As claims 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a system for imaging a particle, comprising a lens; and a digital detector; and the digital detector is configured to accumulate a metric of an intensity of an accumulated light that passes through the lens, the accumulated light is refracted from the particle, the accumulated light comprising light from the first laser beam passing through the lens and accumulated by the digital detector at a first time and comprising light from the second laser beam passing through the lens and accumulated by the digital detector at a second time occurring after the first time
in combination with the rest of the limitations of claim 1.
6.          As claims 13, the prior art of record taken alone or in combination, fails to disclose or render obvious a particle imaging system, comprising a lens; and a digital detector; and the digital detector is configured to accumulate a metric of an intensity of an accumulated light that passes through the lens, the accumulated light is diffracted from the particle and contains light from the first laser beam passing through the lens and accumulated by the digital detector at a first time and contains light from the second laser beam passing through the lens and accumulated by the digital detector at a second time occurring after the first time; in combination with the rest of the limitations of claim 13.
7.          As claims 18, the prior art of record taken alone or in combination, fails to disclose or render obvious a method of determining particle size, comprising producing a first laser beam and a second laser beam from a laser source; separating the second laser beam from the first laser beam by a distance; and passing the first laser beam through an encapsulating section, the encapsulating section configured to allow a particle to flow therethrough; accumulating, by a digital detector, a first metric of a first intensity of a first light that passes through a lens of an imaging device, the first light diffracted from a particle that passes through the first laser beam at a first time; accumulating, by the digital detector, a second metric of a second intensity of a second light that passes through the lens of the imaging device, the second light diffracted from the particle that passes through the second laser beam at a second time occurring after the first time, and wherein each of the first light and the second light pass through the lens; and
classifying a particle size based upon the first metric and the second metric; in combination with the rest of the limitations of claim 18.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
April 26, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877